Appeal (1) from a judgment of the County Court, Kings County, rendered May 6, 1957, sentencing appellant, after he had been found guilty by a jury of grand larceny in the first degree, to serve from 6 to 10 years as a second felony offender, and (2) from each and every intermediate order therein made. Judgment unanimously affirmed. No opinión. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ.